Citation Nr: 1642061	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected anterolisthesis L5-S1 of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 30 percent prior to October 15, 2012 and in excess of 50 percent from October 15, 2012, for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 2005 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  While the case was in remand status, the RO increased the low back reading from 20 percent to 40 percent.  As this is not the maximum rating, the appeal as to this issue continues.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's anterolisthesis L5-S1 of the lumbar spine been manifested by unfavorable spinal ankylosis or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

2.  At no time during the appeal period prior to October 1, 2012, was the Veteran's anxiety disorder productive of symptoms which caused occupational and social impairment with reduced reliability and productivity.

3.  Resolving all reasonable doubt in the Veteran's favor, since October 1, 2012, his anxiety disorder has been productive of symptoms which caused occupational and social impairment with reduced reliability and productivity.  It has not been productive of symptoms which caused deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for anterolisthesis L5-S1 of the lumbosacral spine were not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5239 (2015).

2.  Prior to October 1, 2012, the criteria for an evaluation in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, from October 1, 2012, the criteria for an evaluation of 50 percent, but no higher, for anxiety disorder with panic attacks have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413.

4.  The criteria for an evaluation in excess of 50 percent from October 1, 2012, for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's March 2014 Remand, the Appeals Management Center (AMC) obtained copies of outstanding VA treatment records, scheduled the Veteran for a VA spine examination to determine the severity of service-connected disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at 10. Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion and, thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Thus, any examination inadequacies regarding range of motion testing as described in 38 C.F.R. § 4.59 has resulted in harmless error and additional examination is not warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for anterolisthesis L5-S1 of the lumbar spine and anxiety disorder.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine Anterolisthesis L5-S1

The Veteran's anterolisthesis L5-S1 of the lumbar spine has been evaluated as 40 percent disabling since December 29, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Private chiropractic notes indicate that in February 2010, the Veteran demonstrated lumbar flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 30 degrees with pain in all motion.  Straight leg raising was negative, and deep tendon reflexes were 2+ in the patellar and 1+ in the Achilles.  

VA treatment records indicate that in March 2010 and July 2010, the Veteran demonstrated normal gait, forward flexion to 90 degrees, normal motor strength of the bilateral lower extremities, negative straight leg raising bilaterally, and normal reflexes.  In addition, his spine was not tender to palpation.  X-rays in March 2010 showed mild degenerative changes at L5-S1, considered advanced for the Veteran's age.  Assessment was low back pain and degenerative disc disease.  

The Veteran underwent VA examination in May 2010 at which time the Veteran demonstrated lumbar spine flexion from zero to 80 degrees with pain at 50 degrees; extension from zero to 25 degrees with pain at 15 degrees; left lateral flexion from zero to 30 degrees with pain at 20 degrees; right lateral flexion from zero to 25 degrees with pain at 15 degrees; and right and left lateral rotation from zero to 30 degrees.  Neurological testing demonstrated normal strength, normal reflexes, and normal sensation.  The Veteran reported no incapacitating episodes during the prior 12-month period.  The examiner noted that there was no ankylosis.

The Veteran presented to the emergency room in October 2012 for right inner thigh paresthesias and soreness of his right calf.  He denied having any back pain at that time and reported no radicular pain or urinary or bowel complaints.

The Veteran underwent VA examination in April 2014 at which time he reported symptoms of persistent pain with "bad spells" where pain became unbearable.  The Veteran noted that he was very limited in exercising and performing in his job and noted that he was a nurse and was going to school to become a surgical technologist and that his back interfered with his nursing activities.  The pain was noted be located in the middle of his low back with pain radiating in a shooting fashion down the right side to involve his heel posteriorly.  The Veteran was noted to be taking 800 mg ibuprofen once to twice a day and using a TENs unit about four or five times a month, more consistently during flare-ups.  The Veteran reported episodes the year prior of loss of urinary control during flare-ups with the last episode in January not associated with a flare-up.  The Veteran reported flare-ups occurring every two to three months and lasting about a week characterized by severe pain at which time he was unable to lie flat and unable to go to work; he could, however, function minimally at home. 

Physical examination demonstrated lumbar spine forward flexion to 30 degrees, extension to zero degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees, all with pain at the end points.  Repetitive use testing did not result in additional limitation in range of motion but did result in functional loss of less movement than normal, weakened movement, pain on movement, disturbance of location, and interference with sitting, standing and/or weight-bearing.  There was localized tenderness or pain to palpation at the L4 area.  Muscle strength testing was normal, there was no atrophy, deep tendon reflexes were normal, and sensory examination was normal.  Straight leg raising was negative, and the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also determined that the Veteran did not have any other neurologic abnormalities or findings such as bowel or bladder problems.  The examiner also noted that the Veteran had not had any incapacitating episodes of intervertebral disc syndrome over the prior 12-month period.  The examiner noted that the Veteran occasionally used a cane for his back condition.  

The examiner noted, 

The veteran's degenerative disc disease, lumbosacral spine, represents a part of his service-related back condition.  It was identified on an in-service MRI dated 1/31/2008.  The veteran would have additional limitation when the back is used repeatedly over a period of time manifested primarily by pain and difficulty continuing back movement.  Additional loss of ROM could not be ascertained since the primary disability it related to pain and loss of repetitive use rather than loss or ROM.  The veteran's radiating pain and urinary symptoms do not appear likely caused by a radiculopathy.  MRI was negative for nerve root impingement.

VA treatment records indicate that in October 2014, the Veteran called stating that he had an MRI through a non-VA provider and that the provider wanted to refer him for pain management, neurosurgery for follow up of "multiple protrusions in my back."  The Veteran reported that his legs had given out on him a couple of times and that he had had a loss of bladder control on and off since the year prior.  The Veteran was called regarding his complaints of worsening chronic back pain. He stated that he had a TENS unit, took Ibuprofen and a muscle relaxant, and used heat/ice, but that none of that was been working.

The Veteran was seen at VA in November 2014 at which time he reported having a couple of incontinent episodes occurring with peaking of pain in early October but none since.  The Veteran stated that his pain improved, then worsened, but never went away.  He reported having more trouble in bilateral hips and down left leg to his thigh with ambulation and standing.  He stated that he has diminished range of motion due to the pain, that he has been unable to sleep in his bed for over a year, and that he has been using recliner.  The provider noted that the Veteran had an MRI done showing vertebral body height and signal preserved; degenerative changes L1-L2, L2-L3, and L5-S1 characterized by disc space narrowing and loss of signal; minor annular bulges L1, L2, L3, L4, L5, and L5-S1; and central subligamentous disc protrusion abutting thecal sac but not compressing the sac or nerve roots.  Impression was degenerative discogenic changes L1-L2, L2-L3, and L5-S1; small central subligamentous disc protrusion at L5-S1 abutting but not compressing thecal sac or compressing nerve roots.  

In December 2014, the Veteran's pain was 6/10 with standing and 2/10 at rest.  The location was in the lumbar spine with band-like sensation in both directions and into his legs which varied in distribution, most often down left leg's anterior thigh.  Physical examination revealed normal motor strength except for left lower extremity which was slightly diminished, 4+/5; no clonus; no diminished sensation to left lower extremity, and normal reflexes.  Inspection of lower spine and pelvis did not reveal obvious deformity, abnormal curvature, ecchymosis or erythema.  Palpation revealed tenderness in bilateral SI joints, right greater than left.  Straight leg raise was negative; and hamstrings were tight bilaterally with decreased passive range of motion secondarily.  There was mild increase of right SI joint pain with sacral rocking and pelvic compression, and the Veteran appeared to have posterior rotation of bilateral iliac crests.  Assessment included low back pain with SI Joint dysfunction and degenerative joint disease of the lumbar spine, mild at L5/S1 in 2010.

As noted above, for an evaluation higher than 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.  This is not demonstrated at any time during the appeal period.  In fact, VA examinations have expressly indicated that ankylosis and incapacitating episodes have not been shown.  The Veteran does not contend otherwise.

The Veteran has been awarded the maximum schedular rating based upon limitation of motion, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  Johnston v. Brown, 10 Vet. App. at 85 (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  Consequently, a higher rating is not warranted based upon limitation of motion.

With respect to any associated objective neurologic abnormalities, the Board finds that a separate evaluation for additional neurological disability is not warranted.  On VA examination in May 2010 and April 2014, muscle strength testing, deep tendon reflexes, and sensory examinations were normal.  The April 2014 VA examiner determined that the Veteran did not have any other neurologic abnormalities associated with the service-connected lumbar spine disability such as bowel or bladder problems and stated that the Veteran's radiating pain and urinary symptoms did not appear likely caused by a radiculopathy as MRI was negative for nerve root impingement.

Anxiety Disorder

The Veteran's anxiety disorder, not otherwise specified, has been evaluated as 30 percent disabling from December 29, 2009 to October 14, 2012, and from 50 percent disabling from October 15, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

One factor for consideration is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board notes that DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in September 2014.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners and providers have evaluated the Veteran under DSM-IV, the Board considers their findings; and although not determinative, the GAF scores assigned are probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

VA treatment records indicate that in March 2010, the Veteran reported quick verbal yelling but no physical confrontations and avoiding social situations due to his anger and quick temper.  The Veteran reported little interest or pleasure in doing things, feeling down, depressed, or hopeless, trouble falling or staying asleep or sleeping too much, feeling tired and having little energy, poor appetite or overeating, feeling bad about himself or that he is a failure or have let himself or his family down, moving or speaking slowly or being fidgety or restless that he had been moving around a lot more than usual.  The Veteran reported feeling nervous, hot, and unable to relax; fearing losing control, and having indigestion or discomfort in abdomen, and having his face flushed.  There were no psychotic symptoms, no suicidal ideation, and no homicidal ideation.  Mental status examination demonstrated normal speech, anxious and depressed mood, and organized and goal directed thought process.  The Veteran was cooperative and unguarded, his insight and judgment were intact, and there was no delusional thought content.  The Veteran was diagnosed as having anxiety disorder, NOS, and a GAF of 65 was assigned. 

Later that month, the Veteran underwent an initial psychotherapy visit at which time he stated that his mental health problems were a short fuse/temper, irritability, and quickness to anger.  He reported that he was not much of a people person since he would rather deal with things, which he claimed to be good at doing, as opposed to having to deal with a myriad of issues that invariably other people seemed to present for him.  The Veteran stated that he did not believe that he needed to take psychiatric medication for his problems and that he felt that he could manage his anxiety without having to take psychiatric medication to control them.  He denied having any suicidal or homicidal intent or plans.  A GAF of 60 was assigned.

In June 2010, the Veteran noted that he wished to remain off psychiatric medication and to continue individual therapy to address his chronic anxiety and anger issues.  The Veteran reported that he was hoping to enroll in college in the fall and utilize GI Bill benefits that he accrued but that he was unsure of what he would like to study.  His main academic interest was history but he realized that his job prospects would likely be limited to teaching and he was not sure that he wanted to become a teacher.  His mood was relatively stable, and he denied having any suicidal or homicidal intent or plans.  The Veteran was diagnosed as having anxiety disorder; and his GAF remained at 60.

The Veteran underwent VA examination in June 2010 at which time he reported that he had been married since 2006 and described the relationship as fine now but that he got angry a lot.  The Veteran reported that he was close with his wife and family, that he talked with or got together with two friends from high school on occasion but not regularly, and that he had a good relationship with his in-laws who lived across the country.  He denied engaging in any formal social activities.

On mental status examination, the Veteran was casually, cleanly, and appropriately dressed.  He was alert and oriented, and his behavior was cooperative.  Psychomotor activity was notable for his leg shaking throughout the evaluation.  His eye contact was good; his speech rate was fast, and volume and tone were unremarkable; and his communication was good.  His mood was irritable, his affect was congruent and appropriate, and his thought process and thought content were unremarkable.  There were no signs of delusions or hallucinations.  He denied suicidal or homicidal ideation plan or intent.  There was no inappropriate behavior displayed during the evaluation.  The Veteran reported that his mood over the past month had been angry most days, and he reported anger problems which had been continuous since military service.  The Veteran denied having panic attacks.  He reported that he was overly anxious daily over a number of things such as getting a job, medical issues, and his grandparents' health and wellbeing.  He reported that his appetite was poor most days and that he had lost some weight.  The Veteran also reported that his level of interest in things was lower than usual most days since being in the military although his energy level at that time was okay.   

The Veteran reported sleeping seven to nine hours per night and not taking any naps.  He reported that he had no major problems with hygiene or self-care and that he did household chores and many things for the property.  He described frequent problems with short term memory such as remembering appointments.  He described frequent problems with attention and concentration noting that his mind was a whirlwind and that he could not concentrate.  He also reported that he had significant depression in the military which had reduced since discharge but still cycled in and out.  The Veteran was diagnosed as having anxiety disorder, NOS.  A GAF of 70 was assigned.

The examiner noted that the Veteran's symptoms were transient or mild which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that he reported that his mind was a whirlwind due to concentration problems but that he was able to complete tasks on his grandparents' property such as digging trenches, building equipment for chickens, etc.  The examiner noted that the Veteran was irritable on a daily basis and still snapped at his wife and that in a work environment, he might have mild difficulty managing irritability with coworkers and supervisors.  The examiner noted that socially, he reported less interest in engaging in activities but continued to have meaningful relationships.

In September 2010, the Veteran reported that he had enrolled in a private college and that his wife had also enrolled in a nursing program.  The Veteran's mood was relatively stable.  He was noted to be more comfortable in individual therapy and small group situations as he tended to become more anxious in larger crowds of people.  The Veteran still wished to remain off psychiatric medication.  He denied having any suicidal or homicidal intent or plans.  The Veteran was diagnosed as having anxiety disorder; and a GAF of 60 was assigned.  

In December 2010, the Veteran was diagnosed as having anxiety disorder; and his GAF remained at 60.  It was noted that his chronic anxiety was largely driven by his obsessiveness in general and his tendency to be a chronic worrier.   

In March 2011, the Veteran reported that he hoped to finish up his LPN training in September 2011.  His mood was noted to be sometimes anxious, but he still did not want to take any psychiatric medication.  He denied having any suicidal or homicidal ideation.  The Veteran was diagnosed as having anxiety disorder; and his GAF remained at 60.

In October 2011, the Veteran reported that he had finished up his LPN training, had passed the licensure examination, and was in the process of looking for a job.  He reported that he struggled daily to control his anxious feelings but his preference was to stay off psychiatric medication.  He denied having any suicidal or homicidal intent or plans.  His GAF remained at 60.

In February 2012, the Veteran reported that he was working as a part-time LPN at a long-term care facility.  The provider noted that the Veteran's mood was relatively stable, and was near baseline for him; that he managed his anxiety disorder reasonably well from day to day without the use of psychotropic medication; and that he hoped to be able to remain off medication.  He denied having any suicidal or homicidal ideation, intent, or plans.  His GAF remained at 60.

In March 2012, the Veteran reported increased anxiety and anger related to family issues.  The Veteran reported that he was tired and irritable when he got home from work.  Mental status examination revealed that the Veteran was cooperative, unguarded, and fully oriented.  His speech and thoughts were in the normal range with no delusional content.  His mood was anxious and irritable.  The Veteran denied suicidal ideation, homicidal ideation, and hallucinations.  His insight and judgment were intact.  The provider noted that the Veteran reported increasing difficulty coping with irritability symptoms at the end of his work day.  The Veteran stated that family stressors and his return to work as a nurse after having been off from work since 2009 was an adjustment.  The Veteran reported that he "does fine at work," where he is busy and engaged in vocational tasks but reports mood symptoms in the evening after arriving home.  A GAF of 58 was assigned.  Citalopram was prescribed.  Five days later, the Veteran noted side effects and requested that medication be changed.

Anxiety scale in April 2012 indicated that the Veteran was feeling nervous, anxious, or on edge, being so restless that it was hard to sit still, and becoming easily annoyed or irritable for several days.  The Veteran's medication had been switched to Venlafaxine with no side effects.  

In May and June 2012, the Veteran stated that the anxiety symptoms made it somewhat difficult to do his work, take care of things at home, and get along with others.

In September 2012, the Veteran reported that he was feeling stressed out because of a personal bankruptcy and noted that it had taken a toll emotionally on him and his wife to persevere during lengthy court proceedings.  His mood was sometimes anxious, his affect was noted to be intense, but he denied having any suicidal or homicidal intent or plans.

On October 1, 2012, the Veteran reported that he had started a new job in August as an LPN in a nursing home and that he started having panic attacks at work with sweating palms, pounding heart, and getting pale.  On October 10, 2012, the Veteran reported symptoms of anxiety "out of nowhere."  He was filing bankruptcy papers and was experiencing stress related to working as a nurse in a long-term care facility.  Mental status examination revealed that the Veteran was cooperative, unguarded and fully oriented.  His speech and thoughts were in the normal range with no delusional content.  His mood was anxious; and he denied suicidal ideation, homicidal ideation, and hallucinations.  His insight and judgment appeared to be intact.  He was diagnosed as having depressive disorder and anxiety disorder.  A GAF of 55 was assigned.  On October 12, 2012, the Veteran presented with anxiety, panic symptoms, stress related to work, and financial problems.  He stated that several days prior, he "almost had a nervous breakdown" and considered presenting at the emergency room for evaluation.  Assessment was anxiety and depression related to stress at work, financial problems, and frustration with VA system.  A GAF of 55 was assigned.

On October 24, 2012, the Veteran presented to the emergency room for leg complaints and noted a significant increase in his anxiety symptoms.  He reported that over the prior month he had experienced several anxiety attacks (chest pain, shortness of air, increased heart rate, and sweating) and that he had been having more problems with anxiety due to job stress as a nurse at a nursing home.  Mental status examination revealed that he was casually dressed, appropriately groomed, and made good eye contact.  He was oriented times three, his attitude was cooperative and unguarded, and his behavior was calm.  His speech was normal, his mood was dysphoric, and his affect was congruent to his mood.  His thought process was linear, logical, and goal directed; his thought content was appropriate to topic; and his memory, attention, and concentration were normal.  The Veteran denied hallucinations and homicidal ideation.  His insight and judgment were good, and his capacity to make treatment decisions and engage in treatment planning was noted to be intact.  He was diagnosed as having anxiety disorder and depressive disorder.  A GAF of 58 was assigned.  Adjustments were made to antidepressant doses, and additional medication was prescribed for anxiety and sleep.

In November 2012, the Veteran reported that his medications were working well, and he reported no anxiety episodes.  He reported that his mood had improved, and his affect was brighter.  The provider noted that the Veteran smiled and easily engaged in conversation.  The Veteran reported more energy and increased motivation to do activities.  He also reported that Ambien had been very beneficial for sleep and that he was sleeping 6 to 8 hours per night with medication.  The Veteran reported that he had changed jobs and decided that working in a nursing home was too stressful.  He was working as an LPN in a prison setting and reported that it was much less stressful.  It was also noted that the Veteran was going to school to become an occupational therapy assistant.  The Veteran was noted to have shown significant improvement in symptoms with no reported side effects.  Mental status examination revealed that he was casually dressed and oriented to person, place, and time.  His attitude was cooperative and unguarded, and his behavior was calm and relaxed.  His speech was normal, his mood was euthymic, and his affect was congruent to his mood.  His thought process was linear, logical, and goal directed; his thought content was appropriate to mood and circumstances; and his memory, attention, and concentration were normal.  The Veteran denied hallucinations and homicidal ideation.  His judgment was normal, his insight showed awareness of self and problems, and his capacity to make treatment decisions and engage in treatment planning was noted to be intact.  He was diagnosed as having anxiety disorder and depressive disorder.  A GAF of 60 was assigned.

In March 2013, the Veteran stated that the medication greatly helped with his panic attacks.  He stated that he rarely had panic attacks but still had high periods of anxiety and that he hunted and farmed to help relieve anxiety.  On examination, the Veteran was appropriately dressed in street attire and made good eye contact.  His presentation was anxious, his mood was normal, and his thought process was logical and coherent.  The Veteran denied homicidal or suicidal ideation, intent, or plan.  He was noted to constantly shake his leg throughout the session.  

In April 2013, the Veteran noted that he had serious anger problems and stated that his anxiety, irritability, anger, and depression had increased.  He reported quick verbal yelling but no physical confrontations.  He stated that he avoided social situations due to his anger and quick temper.  Issues of his weight also made him angry, and he was angry that he was not getting benefits he thought that he deserved.  

In October 2013, the Veteran reported by telephone that his medication continued to be helpful with anxiety and depressive symptoms.  He reported that he was no longer working at his nursing job, stating that it was too stressful to go to school and work.  He denied any suicidal and homicidal ideation and felt that his current medication was adequately controlling his symptoms.  A GAF of 55 was assigned.  The Veteran agreed to an increase in Buspirone from 10mg twice a day to 10 mg three times a day to see if it resulted in better anxiety control.

There was no change in his anxiety noted in sessions through June 2014; he continued to go to school and was looking forward to finishing up in July.

The Veteran underwent VA examination in August 2013 at which time he reported that he had been married for 7 years and that the relationship was "good."  He reported that he enjoyed "nothing anymore really ... It seems like everything I do is to make money, so it is work."  The Veteran reported that he did side work as a gunsmith.  He reported that he had a good relationship with his grandparents who lived down the street but had quit talking to the rest of his family because he felt that they were either nosey or trying to give unwanted advice.  He denied having any friends or buddies, aside from work friends, whom he only talked to at work but later reported that he had friends but that he could not tolerate being around children, and that all of his friends had children.  

The Veteran reported that he was working as an LPN and had missed work a couple of times for mental health issues, particularly when he first started working as he was "terrified to go in."  The Veteran reported getting along well with coworkers and supervisors.  He denied any reprimands or poor performance reviews.  The Veteran reported that he liked his job but wanted to get out of nursing altogether to reduce his stress.  The Veteran reported that at his prior place of employment, he was having panic attacks and would vomit at work.  In addition to working full-time, the Veteran reported that he was a full-time student and was studying surgical technology.  The Veteran reported that since his last examination, he had had a significant increase in symptoms.  He reported that he was initially just getting individual therapy with a social worker but eventually started on medications and that he had undergone treatment with a private mental health facility as well as with VA.  The Veteran reported that he had been prescribed four medications: venlafaxine ER, Buspar, hydroxyzine, and Zolpidem; since being on medicine, his panic attacks were noted to be controlled but he felt that he had not returned to the baseline where he was at his last examination.

The Veteran reported that his mood over the prior month had been "generally okay, some days are better than others.  Every once in a while I forget to take medications and am pretty cranky.  I am easily irritated."  He described his increase in symptoms prior to starting medication.  He stated, "I'm still nervous half the time."  The examiner noted that it appeared that the Veteran still had racing thoughts, sleep disturbance, and irritability.  The Veteran reported that his panic attacks were controlled with medication and that his level of interest in things was reportedly low most days and that is energy level was fair.  He reported that he had a garden but did not enjoy working in it, that he used to fish and play games on the computer but could not get into it and, instead, watched television.  The Veteran reported getting five to nine hours of sleep on average per night with medication and that without medication, he typically slept four to five hours with difficulty due to racing thoughts. The Veteran reported problems with irritability.  The examiner noted that the Veteran was independent with activities of daily living and that he reported that he had no major problems with hygiene or self-care.  The Veteran reported doing household chores including yard work, cutting wood for the stove, and caring for his chickens.  He also reported managing his finances.  He reported having mild problems with attention and concentration and denied suicidal or homicidal ideation, plan, or intent as well as hallucinations.

The examiner noted that the Veteran had symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner noted that the Veteran was working full time and going to school full time.  The Veteran was diagnosed as having anxiety disorder, NOS, and a GAF of 60 was assigned.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

An April 2015 telephone clinical note indicates that the Veteran reported problems with anxiety, depression, low motivation, sleep, and nightmares.  He reported sleeping approximately 10 to 12 hours of broken sleep per day on average and nightmares occurring about 10 to 12 times per week on average.  The Veteran stated that he had no motivation and that he preferred to sleep than do hobbies that he had enjoyed in the past.  The Veteran reported that he worked part time as an LPN, that he had been married for 8+ years, and that his wife was pregnant with their first child.  The Veteran requested a medication evaluation for his problems with anxiety, depression, low motivation, sleep, and nightmares.  He was diagnosed as having anxiety disorder, NOS, and depressive disorder, NOS.  A GAF of 55 was assigned.

In May 2015 and July 2015, the Veteran was alert and oriented times three.  He displayed good hygiene, and was adequately groomed.  He maintained eye contact, and his speech was within normal limits.  His behavior was cooperative, his psychomotor activity was elevated, his mood was anxious, and his affect was congruent.  The Veteran's thought process was logical and goal directed.  He denied suicidal and homicidal ideations and delusions.  There were no hallucinations noted.  His remote memory recall was intact, his intellect was estimated as average, and his insight and judgment were fair.

An April 2015 E-Consult Mental Health Pharmacotherapy response indicated, "Veteran was not seen in clinic, completed per chart review for e-consult."  It was noted that the Veteran reported complaints "I feel anxious and down in mood."  The Veteran had reported decreased mood, decreased motivation, hypersomnia, anhedonia.  It was also noted that past medication trials included Buspirone (current), Citalopram (discontinued due to sexual side effects), Hydroxyzine (discontinued per policy due to Veteran not filling medication), Venlafaxine (current), and Zolpidem.  It was noted that the Veteran was previously engaged in psychotherapy with last visit in June 2014 and reported doing well.  It was recommended that his antidepressant be changed.

In a September 2015 correspondence to his primary care provider, the Veteran stated, "I[']m having no problems with anxiety.  My mood however isn't really too great.  I still feel stuck and have no drive.  I also find myself getting irritated easily.  I'd like to see if any changes needed to be made medication wise.  I am NOT feeling homicidal or suicidal at all. ..."

The Veteran underwent VA examination on October 30, 2015 at which time he reported living with his wife and four-month old baby.  He reported that he had a short "fuse" with temper up and that little things made him nervous.  The Veteran reported that his wife had been in school for 4 years and would graduate as an RN in December; he was an LPN.  The Veteran reported doing nothing socially as he was "extremely paranoid in large group."  The Veteran reported that his moods changed quickly between depression and anxiety.  He noted that he has never been an aggressive type person but that he shut down.  The Veteran reported taking Vistaril when really worked up every couple of weeks, going to sleep, and feeling better.  He reported that he took Prozac in the morning and Wellbutrin twice a day.  He also noted that he took Ambien.  The Veteran reported that he could not focus enough to read a book but that he played video games in his spare time, an hour or two a day.  He also reported that he collected antique firearms and watched history shows.  The Veteran reported that he went back to school to be a surgery technician and had attended for almost two years, but when he started clinical rotations, he realized that he was in too much pain and went back to nursing.  

The Veteran was neatly dressed with good hygiene.  He presented as oriented to time, place and person.  His speech was quick, detailed, and cognitively very focused.  His affect was within normal limits.  The Veteran reported his general mood as being anxious, and his mood during the evaluation was slightly anxious to within normal limits.  He was friendly and cooperative and interacted very appropriately.  He noted that he had lost 40 pounds but had been gaining it back.  Cognitively, the Veteran presented as focused, but reported that he had a long history of distractibility and wondered if he had ADHD (attention deficit hyperactivity disorder).  His thought processes were linear.  He reported no suicidal, homicidal, or aggression ideation or plans.  His intelligence was estimated to be in the average to above-average range based on educational level and presentation.  The Veteran reported that he was not violent toward people.  He reported that he had not had a panic attack in a while, and just continued to be anxious and nervous.  The Veteran reported avoiding crowds and having his heart race when anxious.  

The Veteran was diagnosed with unspecified anxiety disorder.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Initially, the Board notes that service connection has not been established for adjustment disorder or depression.  The Board is, however, precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

It is clear from the record that prior to October 1, 2012, the Veteran's main symptoms include short temper, irritability, anger, and feeling anxious.  He clearly did not meet the schedular criteria for an evaluation higher than 30 percent as the evidence does not show flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships necessary for a 50 percent evaluation. 

Thus, the Board finds that prior to October 1, 2012, the Veteran's service-connected anxiety disorder symptoms caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), warranting a 30 percent rating.  

On October 1, 2012, the Veteran reported that he had started having panic attacks at work with sweating palms, pounding heart, and getting pale.  Later that month, the Veteran reported that over the prior month he had experienced several anxiety attacks (chest pain, shortness of air, increased heart rate, sweating) and had been having more problems with anxiety due to job stress as a nurse at a nursing home.  Although the Veteran did not report that he was having panic attacks more than once a week, it is reasonable to conclude that "several anxiety attacks" in a month's period consisting of chest pain, shortness of air, increased heart rate, and sweating is consistent with panic attacks occurring frequently.  Thus, resolving all doubt in the Veteran's favor, the Board finds that as of October 1, 2012, the Veteran met the criteria for a 50 percent evaluation.  In addition, the Veteran's GAF score at that time was 55.  DSM-IV established that a GAF of 55 is indicative of moderate symptoms such as flat affect, circumstantial speech, and occasional panic attacks or moderate difficulty in social, occupational, or school functions such as having few friends or having conflicts with peers or coworkers.  
 
Thus, the Board finds that since October 1, 2012, the Veteran's service-connected anxiety disorder symptoms caused occupational and social impairment, but with reduced reliability and productivity warranting a 50 percent rating.  

The Veteran's anxiety disorder symptoms, however, have not reached the severity of a 70-percent rating which is assigned for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; clearly not demonstrated in this case. Although the record indicates that the Veteran has had difficulty in adapting to stressful circumstances, he has never reported suicidal ideation or obsessional rituals that interfere with routine activities.  He has also never reported or demonstrated illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  On examination, the Veteran has consistently been appropriately groomed, oriented, cooperative, and unguarded; he has consistently demonstrated normal speech, thought process, memory, attention, and concentration; he has consistently denied hallucinations, suicidal ideation, and homicidal ideation; and his insight and judgment have consistently been noted to be good.

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's spine disability and anxiety disorder are contemplated by the applicable rating criteria.  The effects of his lumbar spine disability, including symptoms of pain and functional loss of less movement than normal, weakened movement, pain on movement, disturbance of location, and interference with sitting, standing and/or weight-bearing as well as psychiatric symptoms of anxiety have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

The record indicates that the Veteran went to school to become a licensed LPN, he began working at a nursing home but could not deal with the stress, so he took a job at a jail and went back to school to be a surgery technician.  The Veteran noted that he realized he could not continue because of his back pain, so he quit that and went back to nursing.  The Veteran reported that he went part time at the jail because it "got to" him.  At the time of the October 2015 examination, he was hoping to find a nursing job in a little clinic type setting.  There is no indication that gainful employment is precluded by his service-connected lumbar spine and psychiatric disorders.  As such, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU at this time.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for the service-connected anterolisthesis L5-S1 of the lumbar spine is denied. 

Entitlement to an initial evaluation in excess of 30 percent prior to October 1, 2012, for anxiety disorder, not otherwise specified, is denied.

Entitlement to an evaluation of 50 percent from October 1, 2012, for anxiety disorder with panic attacks is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation over 50 percent for anxiety is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


